Per Curiam,
Plaintiff appeals from the dismissal of its rule foi judgment for want of a sufficient affidavit of defense. We have frequently held and recently repeated that unless we can say the action of the court in refusing judgment on rules of this character is clearly erroneous and free from doubt, its order will not be disturbed: Brown et al. v. Unger et al., 269 Pa. 471. Testing the pleadings in this case by that rule we are not convinced the action of the court below should be disturbed.
The judgment is affirmed.